Citation Nr: 0623472	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-06 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial, compensable rating for left foot 
bunionectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Kramer, Law Clerk





INTRODUCTION

The appellant had active military service from July 1999 to 
July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision in 
which the RO granted service connection and assigned an 
initial, noncompensable rating for left foot bunionectomy, 
effective July 20, 2003 (the day following the appellant's 
discharge from service).  The appellant filed a Notice of 
Disagreement (NOD) in November 2003 and the RO issued a 
Statement of the Case (SOC) in January 2004.  The appellant 
filed a substantive appeal, via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals), in February 2004.  

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service 
connected).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.


REMAND

The Board's review of the claims file reveals that a remand 
of this matter is warranted. 

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify her what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Recently, the United States Court of Appeals for the Federal 
Circuit held that the VCAA requires "a deliberate act of 
notification directed to meeting the requirements of section 
5103, not an assemblage of bits of information drawn from 
multiple communications issued for unrelated purposes."  
Mayfield v. Nicholson, 444 F.3d 1328, 1332 -1333 (Fed. Cir. 
2006).  In this case, the appellant has not been adequately 
advised of what is needed to support a claim for a higher 
initial rating for her service-connected disability left foot 
bunionectomy.  In July 2003, the RO sent a letter to the 
appellant that met the VCAA's notice requirements with regard 
to service connection.  However, after the appellant filed 
her NOD with the initial rating assigned,  the RO did not 
provide adequate notice of what evidence was required to 
substantiate her claim for a higher initial rating.  The RO 
sent letters in September 2003, November 2003, January 2004 
and June 2004, yet none of these letters notified the 
appellant of the evidence needed to substantiate her claim.

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claim on appeal has not been accomplished.  Simply 
stated, the RO has not provided adequate notice of that 
evidence is needed to substantiate this claim for a higher 
initial rating, or adequate notice of who gets what evidence 
that is pertinent to this claim.  The Board emphasizes that 
action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, a remand of this matter for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the appellant should explain that she has a full 
one-year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO should also invite the 
appellant to submit all pertinent evidence in her possession, 
and ensure that its notice to her meets the requirements of 
the Court's recent decision in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the appellant provides 
sufficient information and, if necessary, authorization, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  
Adjudication of the claim should include specific 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), pursuant to Fenderson, is warranted

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the 
appellant and her representative a letter 
providing notification of the duties to 
notify and assist imposed by the VCAA 
specifically as regards the claim for a 
higher initial rating for left foot 
bunionectomy.  The letter should provide 
notice of the type of evidence needed to 
substantiate the claim.  To ensure that 
the duty to notify the appellant what 
evidence will be obtained by whom is met, 
the RO's letter should request that the 
appellant provide sufficient information 
and, if necessary, authorization, to 
enable VA to obtain any  additional 
medical records pertaining to the matter 
on appeal that are not currently of 
record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  Adjudication of the 
claim should include specific 
consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted.

5.  If the benefit sought on appeal is 
not granted, the RO must furnish to the 
appellant and her representative a 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford the her the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or 




other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. § §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).





